Citation Nr: 9932942	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractured 4th and 5th ribs with elevated 
hemidiaphragm under the criteria in effect prior to October 
6, 1996.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fractured 4th and 5th ribs with elevated 
hemidiaphragm under the criteria in effect after October 7, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to June 
1963, plus an additional two years of unconfirmed service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted entitlement to service connection for 
the residuals of fractured 4th and 5th ribs with elevated 
hemidiaphragm, and assigned a noncompensable evaluation 
thereto effective December 1, 1994, following a period of a 
100 percent temporary total rating effective August 30, 1994.  
The RO subsequently increased the evaluation to 10 percent 
effective August 23, 1995.  However, the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 10 percent remains in 
appellate status. 

Further, the Board notes that the RO granted entitlement to 
service connection for a respiratory disability by rating 
decision dated in February 1996.  The veteran disagreed with 
the rating by correspondence dated in May 1996.  
Subsequently, a statement of the case was issued with the 
claim characterized as entitlement to an increased rating.  A 
timely substantive appeal followed.  In view of the recent 
guidance of the Veterans Claims Court, the issues before the 
Board are taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether 
current increases are in order.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the statement of the case and the 
supplemental statement of the case have indicated that all 
pertinent evidence has been considered, the Board can proceed 
with its review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As reflected on the title page, this single service-connected 
disability presents two separate issues with respect to a 
higher evaluation.  Specifically, the Board will consider the 
appropriate regulation until the time the new respiratory 
regulations became effective (October 7, 1996).  Next, the 
Board will consider the appropriate rating from the time that 
the new respiratory regulations became effective (from 
October 7, 1996).  The discussion will be characterized as 
"under the criteria in effect" both prior to and "after" 
the effective date of the regulations.

In January 1998, the Board remanded the issues to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Under the criteria in effect prior to October 7, 1996, 
the veteran's lung disability was manifested by subjective 
complaints of incisional chest pain; objective findings 
included on-going treatment for chronic obstructive pulmonary 
disease (COPD), home oxygen therapy, and essentially clear 
breath sounds.

3.  There was no objective clinical evidence of marked 
dyspnea or cardiac embarrassment on moderate exertion, 
scattered rales, or some limitation of excursion of the 
diaphragm or of lower chest expansion.

4.  The veteran's current diminished pulmonary function tests 
and respiratory pathology are a result of nonservice-
connected COPD.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of fractured 4th and 5th ribs with elevated 
hemidiaphragm have not been met for any of the time periods 
in question.  38 U.S.C.A. 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. 4.1, 4.2, 4.7, 4.97, Diagnostic Codes (DCs) 
6810, 6811, 6818 (1996), DCs 6840, 6843 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board determines that the veteran's claim for 
an increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) by virtue of 
his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  Further, the Board finds that all relevant facts 
have been properly developed and no additional assistance to 
the veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Historically, the veteran was service-connected for fractures 
of the 4th and 5th ribs resulting in hemidiaphragm by rating 
decision dated in February 1996 and a noncompensable 
evaluation was assigned.  He disagreed with the decision and 
the claim was characterized as an increased rating.  During 
the pendency of the appeal, the regulations regarding the 
respiratory system were changed effective in October 1996.  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the appellant than the prior regulation, 
and, if so, the Board must apply the more favorable 
regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the Board finds that there is 
no basis upon which to conclude that the earlier version of 
the pertinent regulations is more or less favorable to the 
veteran; accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect at the applicable 
time. 

The RO initially rated the veteran's respiratory disability 
under the former DC 6810.  The Board will also consider 
former DCs 6811 and 6818 for purulent pleurisy and injuries 
to the pleural cavity.  Under the "old" DC 6810, chronic 
serofibrinous pleurisy, fibrous, following lobar pneumonia 
and other acute diseases of the lungs or pleural cavity, 
without empyema, was considered a nondisabling condition, 
except with diaphragmatic pleurisy, pain in the chest, 
obliteration of costophrenic angles, or tenting of the 
diaphragm and then a 10 percent evaluation was warranted.  38 
C.F.R. § 4.97, DC 6810 (1996).  

Under DC 6811, a 30 percent evaluation was warranted for 
moderately severe purulent pleurisy (empyema), with residual 
marked dyspnea or cardiac embarrassment on moderate exertion.  
A 60 percent evaluation was in order for severe purulent 
pleurisy, with extensive pleural or pleuropericardial 
adhesions, marked restriction of respiratory excursions, and 
chest deformity, intractable to treatment.  Very severe 
purulent pleurisy, with the symptoms outlined in the criteria 
for a 60 percent evaluation as well as persistent 
underweight, with marked weakness and fatigability on slight 
exertion, warranted an 80 percent evaluation.  38 C.F.R. 
§ 4.97, DC 6811 (1996).

Under the former DC 6818 (injuries to the pleural cavity, 
including gunshot wounds), moderate disability with a bullet 
or missile retained in the lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or low chest expansion, merited a 20 
percent rating.  The 40 percent rating contemplated 
moderately severe injury with pain in chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.  A 60 percent rating was assignable 
if the evidence showed a severe injury with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise. When residuals were 
totally incapacitating a 100 percent schedular rating was 
warranted.  38 C.F.R. § 4.97, DC 6818 (1996).

Under the current "restrictive lung disease" regulations 
for diaphragm paralysis or paresis (DC 6840), and traumatic 
chest wall defect, pneumothorax, hernia, etc. (DC 6843), an 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy warrants a 
100 percent evaluation.  An FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55-percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit) may be 
assigned a 60 percent rating.  A 30 percent evaluation may be 
assigned with an FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  Finally, a 10 percent evaluation is warranted 
with an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.

The medical evidence of record shows that the veteran has a 
past medical history of COPD since at least the 1980s, and 
alcoholism since the 1960s.  During an August 1994 
hospitalization, a long history of chronic alcoholism and 
multiple traumas, in part, secondary to his alcohol intake 
dating back to 1960 when he was involved in a serious 
automobile accident was noted.  A past medical history of 
fractured ribs in 1992 was reported with a computerized axial 
tomography (CAT) scan showing that he had what appeared to be 
colon inside the right chest cavity, although he apparently 
had no treatment at that time.  

At the time of the August 1994 hospitalization, the veteran 
complained of abdominal distention and acute shortness of 
breath and underwent emergency surgery in September 1994 when 
his colon was found to be ascending into the right chest 
through an old rupture of the diaphragm.  Approximately 90 
percent of the liver was also found to be in the right chest 
cavity.  A successful attempt was made to separate the colon 
from the right chest; however, replacement of the liver 
inside the abdominal cavity was impossible because of dense 
fibrotic adhesions between the liver and right lower and 
upper lobes of the lung.  A Prolene mesh was placed between 
the anterior hold of the diaphragm with successful expansion 
of the lung, especially the right upper lobe.  The Board 
notes, parenthetically, that the veteran was granted a 
temporary total rating for the hospitalization and period of 
convalescence.  

Outpatient treatment records reveal that as of October 1994, 
the veteran required continuous oxygen and complained of 
lightheadedness when he stood.  He had slight pitting edema 
of the lower extremities and was feeling very anxious.  In 
November 1994, he reported pain in the right chest was still 
on oxygen.  He had no rales or shortness of breath.  His COPD 
was noted to be "stable."  In November 1994, he complained 
of chest discomfort on the right chest.  Lungs were clear on 
oxygen, and there were no rales, shortness of breath, or 
abdominal breathing.  In December 1994, he denied any 
shortness of breath and was ambulatory on home with oxygen.  
He felt that he was improving and there was no wheezing but 
he had diminished breath sounds in the bilateral bases.  
Subsequent outpatient treatment notes indicate that he 
generally felt well, was stable, and complained of incisional 
soreness.  It appears that he continued on home oxygen 
throughout at least part of 1995 but otherwise did not 
receive any direct post-surgical treatment.  In March 1995, 
the clinical assessment was COPD and status/post surgical 
repair of a herniated diaphragm.  Subsequent treatment 
records show treatment primarily for COPD.  Medications 
included Theophylline, Proventil, and Atrovent.

At a personal hearing in January 1997, the veteran testified 
that he underwent surgery in 1994 to remove a portion of his 
intestines and the liver from his chest cavity.  He indicated 
that part of the diaphragm was replaced with a mesh and that 
the physicians were able to return the intestines to his 
abdominal cavity but that the liver was attached to the lung 
and could not be separated.  He reported that he was 
misdiagnosed over the years with pleurisy, tuberculosis, and 
pneumonia.  His wife testified that finally in 1994 he had 
the surgery because his intestines and liver had herniated 
through a 14 inch hole in the diaphragm.  The liver could not 
be separated from the lung, however, because of the risk of 
bleeding.  By rating decision dated in January 1997, the RO 
increased the evaluation to 10 percent effective August 23, 
1995, but noted that the veteran was diagnosed with severe 
non-service connected COPD, which caused chronic residuals.  

In a March 1997 VA general medical examination report, the 
veteran related the past medical history of the elevated 
hemidiaphragm and subsequent surgical procedure.  A history 
of COPD, hypertension, morbid obesity, a 43-year history of 
tobacco use, and alcohol abuse were noted.  Medications 
included Theophylline, Triamterene, Albuterol, and Atrovent.  
His primary complaint was shortness of breath, right upper 
extremity pain, and orthopnea.  Physical examination revealed 
expiratory wheezing which occurred often while he was lying 
down, some prolonged expiratory phase compared to inspiratory 
phase, and some mild shallow breathing.  A chest X-rays 
showed elevated right hemidiaphragm but otherwise 
unremarkable.  The final diagnoses included COPD, and 
herniated diaphragm due to motor vehicle accident.  

As part of the remand development, the veteran underwent a VA 
respiratory examination in March 1998.  He complained of 
dyspnea on minimal exertion, and episodes of frequent and 
productive cough.  He was on oxygen at home during sleep, and 
medications included Theophylline, Atrovent, Albuterol, and 
Vanceril.  The 1994 surgery was noted for an open 
thoracotomy.  A current 1/2 pack per day smoking history was 
reported, despite respiratory compromise.  

Physical examination revealed a severe obstructive airway 
pattern; however, the examiner could not rule out restrictive 
lung disease secondary to the veteran's obesity.  A CAT scan 
of the chest showed evidence of post surgical changes in the 
right lower lobe and right lower lung field with elevation of 
the liver.  Atelectasis of the right middle and right lower 
lobe was noted without obvious mass lesions seen.  The 
clinical impressions included severe obstructive airway 
disease, status post right diaphragmatic repair, right 
diaphragmatic paresis, and tobacco abuse.  The examiner 
opined that the right diaphragmatic paresis should not cause 
the degree of changes in the pulmonary function test provided 
that the other lung was functioning optimally.  The examiner 
concluded that the decline in pulmonary function tests was 
related to diaphragmatic paresis and obstructive airway 
disease.

Recent private medical records show treatment for, among 
other things, COPD, oxygen dependence, acute and chronic 
bronchitis, nicotine dependence, cor pulmonale, and 
decompensated congestive heart failure.  The private treating 
physician noted that the veteran continued to smoke despite 
being advised to quit.

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 10 percent 
for a respiratory disability under the criteria in effect 
prior to October 7, 1996.  First, a 10 percent rating is the 
highest evaluation available under DC 6810, the code 
originally assigned.  Further, although the veteran 
experienced severe respiratory compromise at the time of the 
September 1994 surgery, post-operative follow-up indicated 
that the veteran's lung fully reexpanded.  By November 1994, 
he denied shortness of breath, his lungs were clear, and he 
generally felt well.  Subsequent treatment records focused on 
the veteran's nonservice-connected COPD.  Thus, there is no 
evidence of more than moderate respiratory function with some 
embarrassment of respiratory function and no evidence of 
scattered rales or limitation of the excursion of the 
diaphragm as a result of the surgery.  Accordingly, a higher 
evaluation is not warranted under either DC 6811 or DC 6818 
and the Board finds that the veteran's 10 percent evaluation 
is appropriate under the criteria in effect prior to October 
7, 1996.

It is further the conclusion of the Board that a rating in 
excess of 10 percent is not warranted under the new 
respiratory regulations as well.  Importantly, the most 
recent VA examination report indicates that the veteran's 
current respiratory compromise is due to his nonservice-
connected COPD.  This finding is supported by the fact that 
examiner specifically related the veteran's respiratory 
disorder to an "obstructive" pattern caused from smoking, 
rather than the service-connected repair of the veteran's 
diaphragm.  To the extent "restrictive" pathology was 
noted, the examiner indicated that it was secondary to the 
veteran's obesity.  Finally, the Board concludes that the 
medical evidence sufficiently separates the effects of the 
veteran's service-connected status/post diaphragm repair from 
his nonservice-connected COPD (suggested to be caused from 
chronic smoking).  In fact, outpatient treatment records 
focus primarily on the nonservice-connected COPD and only 
general mention is made of the service-connected status/post 
diaphragm repair vis-à-vis the veteran's current respiratory 
symptomatology.  Therefore, the medical evidence clearly 
separates the effects of the nonservice-connected disability 
from the service-connected disability and the signs and 
symptoms of one need not be attributed to the other.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
Accordingly, in view of the above, the Board concludes that 
the evidence supports no more than a 10 percent evaluation 
for status/post diaphragm repair under the criteria in effect 
from October 7, 1996.  

In conclusion, the Board has considered the veteran's sworn 
testimony and written statements and his wife's sworn 
testimony that his disability is worse than currently 
evaluated.  Although their statements and sworn testimony are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, the Board notes that the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v.  Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his service-connected disability is 
appropriately evaluated.  


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to an evaluation in excess of 10 
percent for residuals of fractured 4th and 5th ribs with 
elevated hemidiaphragm for the period prior to October 6, 
1996, is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for residuals of fractured 4th and 5th ribs with 
elevated hemidiaphragm from October 7, 1996, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

